Citation Nr: 0839890	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  05-38 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1953 to 
October 1957 and from November 1957 to November 1962.  He 
died in April 2003, and the appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2003 rating decision.  

In July 2008, the Board requested the opinion of a medical 
specialist from the Veterans Health Administration (VHA).  
The requested opinion was received in August 2008.  In 
September 2008, the Board informed the appellant that it had 
requested a specialist's opinion in conjunction with the 
adjudication of her appeal, provided her a copy of that 
opinion and indicated that she was entitled to submit 
additional evidence or argument provided within 60 days of 
the date of that letter.  In a signed statement, dated in 
October 2008 and received later that same month, the 
appellant stated that she had no further evidence or argument 
to present, and accordingly, the Board will proceed with the 
consideration of her case.


FINDING OF FACT


1.  The veteran died in April 2003, at age 67, due to 
respiratory arrest due to or as a consequence of coagulopathy 
and brain cancer.

2.  At the time of the veteran's death, service connection 
was not in effect for any disabilities.  

3.  The medical evidence shows that the veteran's death was 
due to disability that was not related to an injury or 
disease of service origin.  


CONCLUSION OF LAW

A disease or injury incurred in service or of service origin 
did not contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.312 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Notice must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits and 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Unlike a claim to reopen, an original DIC claim 
imposes upon VA no obligation to inform a DIC claimant who 
submits a nondetailed application of the specific reasons why 
any claim made during the deceased veteran's lifetime was not 
granted.  Where a claimant submits a detailed application for 
benefits, VA must provide a detailed response.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

Here, required notice was provided by a letter dated in June 
2003, which informed the appellant of all the elements 
required by the Pelegrini II Court as stated above.  Further, 
because service connection was not in effect for any 
condition, any failure to notify the appellant of this 
situation was harmless error.  In addition, given the denial 
of the claim, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

Private treatment records have been obtained; as have the 
veteran's service medical records.  Several medical opinions 
of record were also obtained.  Additionally, the appellant 
was offered the opportunity to testify at a hearing.  
Further, to assist the appellant substantiate her claim, VA 
solicited medical opinions to determine whether the veteran's 
death was related to an injury or disease of service origin.

Thus, VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

When a veteran dies from a service-connected disability, his 
surviving spouse, children and parents are entitled to 
dependency and indemnity compensation.  38 U.S.C.A. § 1310.  
To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  When a disease or 
injury is first diagnosed after service, service connection 
may be established nonetheless by evidence demonstrating that 
the disease or injury was incurred during the veteran's 
service, or by evidence that a presumptive period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309.  

For a service-connected disability to constitute a 
contributory cause of death, it must be shown to have 
contributed substantially and materially to the veteran's 
death; combined to cause death; aided or lent assistance to 
the production of death; or resulted in debilitating effects 
and general impairment of health to an extent that would 
render the veteran materially less capable of resisting the 
effects of other disease or injury causing death, as opposed 
to merely sharing in the production of death.  38 C.F.R. 
§ 3.312.  Although there are primary causes of death that by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, even in 
such cases, consideration must be given to whether there may 
be a reasonable basis to hold that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death, where the service-connected 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  Id.

The veteran died in April 2003, and the immediate cause of 
his death was listed as respiratory arrest, hypotension.  The 
underlying causes of his death were coagulopathy and brain 
cancer.  At the time of his death, the veteran was not 
service connected for any disabilities.

Service treatment records are negative for a diagnosis or 
treatment of cancer, and indeed, the appellant does not 
contend otherwise.  The veteran left active duty in 1962, 
although he served in the reserves until 1991.  The veteran 
was diagnosed with a brain tumor in 2002.

The appellant contends that the veteran developed brain 
cancer as a result of his work with jet engines while in 
service.  In support of her claim, she submitted private 
treatment records showing cancer treatment, as well as a 
letter from Dr. David Jones dated in September 2003.  Dr. 
Jones indicated that he had reviewed the veteran's records 
(which showed glioblastoma multiforme); and, while the 
precise etiologies of glioblastoma multiforme were not known, 
he nevertheless felt that it was reasonable to state that 
environmental factors during the veteran's lengthy service in 
jet engine repair and maintenance may have been a 
contributing factor to his malignant brain tumor.

In August 2005, the veteran's family physician at VA, 
acknowledging Dr. Jones' suggestion that environmental 
factors had contributed to his malignant brain tumor, stated 
that it was beyond his knowledge that environmental exposure 
to jet engines would cause brain cancer; and he therefore 
opined that the veteran's time in service (and more 
specifically exposure to jet engines) did not contribute to 
his death.

Given the conflict between the two opinions, VA obtained 
another medical opinion in November 2006.  The VA examiner 
noted that environmental factors could have been a factor in 
the veteran's development of a brain tumor, but he indicated 
that he was not aware of any known connection between jet 
engine repair and maintenance and the development of 
glioblastoma.  As such, the examiner suggested that an 
epidemiologist should be contacted to determine if there was 
any scientific basis for known etiologies of malignant 
glioblastoma multiforme.  

In August 2008, the Board requested the opinion of a medical 
specialist from VHA to resolve the conflicting opinions of 
record.  The examiner reviewed the veteran's claims file, 
specifically noting the opinions described above.  After 
reviewing the totality of medical evidence, the examiner opined 
that it was considerably less likely than not that the veteran's 
death from a malignant brain tumor was in any way causally 
related to his long-term work with jet engines, including 
exposure to the various volatile hydrocarbon distillates used in 
this sort of work.  In support of his opinion, the examiner 
pointed to his review of a series of occupational medicine 
digests which dealt with environmental and occupational factors.  
The examiner indicated that these digests failed to show any link 
between cancer, malignancy, or tumor and exposure to methyl ethyl 
ketone or other volatile/aromatic hydrocarbons that are commonly 
used in aircraft engine maintenance.  The examiner also noted 
that there was similarly no mention of any such link in an 
epidemiological reference handbook dealing with the toxicology of 
hazardous materials.  As a result, the examiner concluded that 
the statement by Dr. Jones was by definition highly speculative, 
as it was not supported by any scientific research, and it 
therefore did not support the appellant's contention.  As such, 
the preponderance of the medical evidence shows that the 
veteran's death was not caused by his time in service.  
According, the Board must deny the appellant's claim.

By contrast, the only medical opinion supporting the appellant's 
claim does not offer any rationale for its conclusion and was 
found to be speculative by a subsequent medical opinion that was 
supported by scientific research.  Medical opinions that are 
speculative, general, or inconclusive in nature do not provide a 
sufficient basis upon which to support a claim.  38 C.F.R. § 
3.102; see also Bloom v. West, 12 Vet. App. 185, 187 (1999).  

In reaching this determination, the Board does not challenge 
the sincerity of the appellant's belief that the veteran 
developed brain cancer due to his work with jet engines while 
in service.  As a lay person, however, she is not medically 
qualified to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As 
such, her opinion is competent to provide the requisite nexus 
between the veteran's brain cancer and service.  

In light of the foregoing, because the preponderance of the 
evidence is against the claim, service connection must be 
denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


